Smith, Judge.
King-Williams Realty & Mortgage, Inc., appellant, brought suit against State Farm Life Insurance Co. to recover a real estate broker’s commission allegedly earned when State Farm sold an apartment complex it owned. State Farm’s pre-trial motion for a summary judgment was denied but after King-Williams’ first witness testified, State Farm moved for judgment in its favor which was granted in the form of a directed verdict. State Farm’s motion, although treated by the court as a motion for directed verdict, was tantamount to a renewed motion for summary judgment. No material issues of fact remained after the president of King-Williams testified that his firm never had any direct contact with the party who bought the apartment complex. It conclusively appearing that King-Williams was not the procuring cause of the sale, a summary judgment in State Farm’s behalf was then proper. Code § 4-213; Parrish v. Ragsdale Realty Co., 135 Ga. App. 491 (218 SE2d 164).

Judgment affirmed.


Bell, C. J., and Marshall, J., concur.